
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


LOGO [g674124.jpg]

Ms. Laura Weil

Re: Letter Agreement of Employment

Dear Laura:

        This letter agreement (this "Agreement") sets forth the terms and
conditions of your employment, and your employment relationship, with New York &
Company, Inc. (the "Company"). Your execution of this Agreement will represent
your acceptance of all of the terms set forth below.

        1.    Nature of Agreement and Relationship.    This Agreement does not
represent an employment contract for any specified term. Your employment
relationship thus will remain "at will," meaning that, subject to the terms
hereof, either party to this Agreement may terminate the employment relationship
at any time for any lawful reason.

        2.    Job Title and Duties; Reporting.    Your job title will be EVP,
Chief Operating Officer. You will be expected to devote substantially all of
your full time efforts to the performance of the duties and responsibilities
normally associated with this position, including those from time to time that
may be assigned to you by the Chief Executive Officer or the Board of Directors
of the Company (the "Board"). You will report to the Chief Executive Officer
and/or the Board. You will be permitted to engage in charitable, civic or other
non-business activities which do not materially interfere with your duties and
will be permitted to serve as a director of a limited number of business or
non-profit organizations, all of which shall be as set forth in the Company's
Code of Business Conduct for Principal Executive Officers and Key Financial
Associates (as the same may be changed by the Board). The Company is aware of
your current outside business commitments that you have previously disclosed,
including directorships, and understands that you will attend Board meetings as
required.

        3.    Salary.    For the 12 month period ending on the last Saturday of
each January (the last day of the fiscal year), you will receive a base salary
at the rate of $600,000 (Six Hundred Thousand and 00/100 Dollars) ("Base
Salary"), subject to the remaining provisions of this Section. For the remainder
of the current fiscal year starting on the date of this Agreement, your Base
Salary will be pro rated based on the number of days remaining in such fiscal
year divided by 365. At the Company's sole discretion, your Base Salary may be
increased or decreased (provided that any decrease shall only occur if a similar
decrease is generally applied to substantially all Executive Committee members)
based on your performance and the performance of the business. You will be paid
in accordance with the Company's normal payroll policies and practices, with all
applicable deductions being withheld from your paychecks.

        4.    Bonus.    You will be eligible to participate in the Company's
then current bonus plan, in accordance with its terms and conditions, and to
receive performance based bonuses pursuant to any formula that may be
established by the Board. For the Company's current fiscal year, your bonus
target for the spring bonus (relating to the Company's results for the first and
second fiscal quarters of each fiscal year) will be 15% of your Base Salary; for
the fall bonus (relating to the Company's results for the third and fourth
fiscal quarters of each fiscal year) will be 15% of your Base Salary; and for
the annual bonus (relating to the Company's results for the fiscal year) will be
30% of your Base Salary.

--------------------------------------------------------------------------------



Any amount payable in respect of the spring bonus will be paid in the calendar
month immediately following the end of the applicable performance period to
which that bonus relates. Any amount payable in respect of the fall or the
annual bonus will be paid within two and one half months following the end of
the applicable performance period to which that bonus relates. All bonuses are
determined at the Company's sole discretion, and the Company reserves the right
to modify or terminate any bonus plan in accordance with the terms of such plan
and, except as provided in Section 7 below, that plan will govern your right, if
any, to a bonus payment upon termination of employment.

        5.    SARs, and Other Long Term Incentives.    You will be eligible to
receive awards under SARs, restricted stock or other equity based long term
incentive plans established by the Company (or an Affiliate) that cover
executive officers of the Company. The term "Affiliate" means any corporation,
partnership, limited liability company or other entity (other than the Company)
that controls or is controlled by the Company, whether directly or indirectly,
such as a parent company or subsidiary. All equity awards described in this
paragraph are determined at the Company's sole discretion, and the Company
reserves the right to modify or terminate any SARs, restricted stock or other
equity based long term incentive plan in accordance with the terms of the plan,
and, except as provided in Section 7 below, that plan will govern your rights,
if any, relating to any equity award(s) you have received, or may be entitled to
receive, upon termination of employment.

        6.    Employee Benefits.    You will be entitled to participate in all
employee benefits plans, practices and programs maintained by the Company and
made available to senior executives generally and as may be in effect from time
to time (the "Benefits Plans"), with service credit retroactive to February 1,
2012 for purposes of determining your eligibility and vesting under such Benefit
Plans. Your participation in the Benefits Plans will be on the same basis and
terms as are applicable to senior executives of the Company generally. Benefits
Plans include, but are not limited to, savings and retirement plans, deferred
compensation, health and prescription drug benefits, disability benefits, other
insurance programs, vacation and other leave, merchandise discounts and business
expense procedures. Plan documents setting forth terms of certain of the
Benefits Plans are available upon request, which plan documents control all
questions of interpretation concerning applicable Benefits Plans, including your
rights, if any, upon termination of your employment. The Benefits Plans are
subject to modification or termination by the Company at any time, at its sole
discretion, in accordance with their terms.

        7.    Severance Pay.    Upon your termination of employment by the
Company and all Affiliates without Cause (as defined below) or by you with Good
Reason (as defined below), but subject to your performance of all post
employment obligations set forth in this Agreement, you will be entitled to
receive severance pay for six (6) months ("Severance Period") at your final Base
Salary ("Severance Pay") if employment is terminated prior to the one year
anniversary of the start date of employment under this letter and twelve
(12) months ("Severance Period") at your final Base Salary ("Severance Pay") if
terminated thereafter, beginning the first pay period following your separation
date and ending upon the earlier of: (i) your receipt of the number of weekly
payments coinciding with the length of the Severance Period (such number of
payments to be adjusted if any change is made to the frequency of regularly
scheduled payroll dates) or (ii) your first day of employment with another
employer, whichever is earlier. The Severance Pay shall be conditioned upon your
execution and delivery to the Company of a general release of claims in favor of
the Company in a form reasonably satisfactory to the Company. Such release shall
be executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following your termination of employment. If you fail to
execute such release as provided above, you shall forfeit all of your rights to
receive the Severance Pay. If you obtain employment at an annual salary that is
lower than your final Base Salary, you will continue to receive the differential
between the two rates of pay for the balance of the Severance Period. This
Severance Pay, which will be subject to applicable deductions required by law,
will be paid on the Company's regular payroll dates as in effect on the date of
each such payment for the balance of the "Severance Period" following your
termination date, as outlined above. For purposes of this Agreement, "Cause"
means the occurrence of any of the following: (i) your failure to perform your
duties to the Company

--------------------------------------------------------------------------------



(other than as a result of death or a physical or mental incapacity); (ii) your
commission of, indictment for, conviction of, or plea of guilty or nolo
contendere to, a felony (regardless of the nature of the felony) or any other
crime involving dishonesty, fraud or moral turpitude; (iii) your gross
negligence or willful misconduct (including, but not limited to, acts of fraud,
criminal activity, professional misconduct, dishonesty, or breach of trust or
other fiduciary duty) in connection with the performance of your duties and
responsibilities to the Company or with regard to the Company or its assets;
(iv) your material failure to comply with the rules and policies of the Company
governing employee conduct or with the lawful directives of the Board of
Directors of the Company or a more senior executive of the Company; or (v) your
material breach of this Agreement or any obligation under any non disclosure,
non solicitation, non competition or other restrictive covenant, employment or
any other agreement with the Company. Any determination of Cause will be made in
the good faith discretion of the Company. For purposes of this Agreement, "Good
Reason" means the occurrence of any of the following: (i) a material reduction
in your title, authority or responsibility at the Company; (ii) the relocation
of your principal place of work by more than 50 miles; or (iii) a material
breach by the Company of the terms of this Agreement which is not cured by the
Company within thirty (30) days after written notice of such breach from you to
the Company. A termination of employment shall not be considered to be for Good
Reason unless the termination of employment occurs within ninety (90) days after
you have knowledge of the event constituting Good Reason.

        8.    Code Section 409A Compliance.    

8.1.It is the Company's intent that compensation and benefits to which you are
entitled under this Agreement not be treated as "nonqualified deferred
compensation" under Section 409A of the Internal Revenue Code of 1986, as
amended, and the treasury regulations and other official guidance promulgated
thereunder ("Code Section 409A"), and that any ambiguities in the construction
of this Agreement be interpreted in order to effectuate such intent. In the
event that the Company determines, in its sole discretion, that any compensation
or benefits to which you are entitled under this Agreement could be treated as
"nonqualified deferred compensation" under Code Section 409A unless this
Agreement is amended or modified, the Company may, in its sole discretion, amend
or modify this Agreement without obtaining any additional consent from you, so
long as such amendment or modification does not materially affect the net
present value of the compensation or benefits to which you otherwise would be
entitled under this Agreement.

8.2.A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a "termination," "termination of employment" or like terms shall
mean "separation from service." If you are deemed on the date of termination to
be a "specified employee" within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered "nonqualified deferred compensation" under Code
Section 409A payable on account of a "separation from service," such payment or
benefit shall be made or provided at the date which is the earlier of (a) the
expiration of the six (6) month period measured from the date of your
"separation from service," and (b) the date of your death (the "Delay Period").
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

--------------------------------------------------------------------------------



8.3.If a general release of claims, as contemplated under Section 7 hereof, is
executed and delivered (and no longer subject to revocation) in the manner
provided in said Section 7, then the following shall apply:

        (a)   To the extent that the Severance Pay is not "nonqualified deferred
compensation" for purposes of Code Section 409A, then the Severance Pay shall
commence upon the first scheduled payment date immediately following the date
that the release is executed, delivered and no longer subject to revocation (the
"Release Effective Date"). The first such cash payment shall include payment of
all amounts that otherwise would have been due prior to the Release Effective
Date under the terms of this Agreement applied as though such payments commenced
immediately upon your termination of employment, and any payments made
thereafter shall continue as provided herein.

        (b)   To the extent that the Severance Pay is "nonqualified deferred
compensation" for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60th) day following your
termination of employment. The first such cash payment shall include payment of
all amounts that otherwise would have been due prior thereto under the terms of
this Agreement had such payments commenced immediately upon your termination of
employment, and any payments made thereafter shall continue as provided herein.

8.4.For purposes of compliance with Code Section 409A, (a) all expenses or other
reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
you, (b) any right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit, and (c) no such reimbursement,
expenses eligible for reimbursement, or in kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other taxable year.

8.5.For purposes of Code Section 409A, your right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.

8.6.In no event shall any payment under this Agreement that constitutes
"nonqualified deferred compensation" for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

8.7.In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on you by Code Section 409A or damages
for failing to comply with Code Section 409A.

        9.    Confidential Information, Intellectual Property.    

9.1.Confidentiality.    Except as otherwise required by law or legal process or
to enforce your rights under this Agreement, you agree not to disclose,
distribute, publish, communicate or in any way cause to be disclosed,
distributed, published, or communicated in any way or at any time, Confidential
Information (as defined herein), or any part of Confidential Information, to any
person, firm, corporation, association, or any other operation or entity except
on behalf of the Company in performance of your duties and responsibilities for
the Company, and then only in a fashion consistent with protecting the
Confidential Information from unauthorized use or disclosure, except as
otherwise approved by the Company. You further agree not to use or permit the
reproduction of any Confidential Information except on behalf of the Company in
your capacity as an employee of the Company. You agree to take all reasonable
care to avoid the unauthorized disclosure or use of any Confidential
Information. You assume responsibility for and agree to indemnify and hold
harmless the Company from and against any disclosure or use of the Confidential
Information in violation of this Agreement.

--------------------------------------------------------------------------------



9.2.Confidential Information.    For the purpose of this Agreement,
"Confidential Information" shall mean any written or unwritten information which
relates to or is used in the Company's business (including, without limitation,
information related to the names, addresses, buying habits and other special
information regarding past, present and potential customers, employees and
suppliers of the Company; customer and supplier contracts and transactions or
price lists of the Company and suppliers; all agreements, files, books, logs,
charts, records, studies, reports, processes, schedules and statistical
information relating to the Company; all products, services, programs and
processes sold, and all computer software licensed or developed by the Company;
data, plans and specifications related to present or future development projects
of the Company; financial or marketing data respecting the conduct of the
present or future phases of business of the Company; computer programs, computer
or web based training programs, systems or software; ideas, inventions,
trademarks, business information, know how, processes, techniques, improvements,
designs, redesigns, creations, discoveries and developments of the Company; and
finances and financial information of the Company) which the Company deems
confidential and proprietary, which is generally not known to others outside the
Company, or which gives or tends to give the Company a competitive advantage
over persons who do not possess such information or the secrecy of which is
otherwise of value to the Company in the conduct of its business regardless of
when and by whom such information was developed or acquired, and regardless of
whether any of these are described in writing, copyrightable or considered
copyrightable, patentable or considered patentable. "Confidential Information"
shall not include general industry information or information which is publicly
available or otherwise known to those persons outside the Company working in the
area of the business of the Company or is otherwise in the public domain without
breach of this Agreement or information which you have lawfully acquired without
an obligation to maintain the information in confidence from a source other than
the Company. "Confidential Information" specifically includes information
received by the Company from others, including the Company's clients, that the
Company has an obligation to treat as confidential and also includes any
confidential information acquired or obtained by you while in the employment of
any Affiliate.

9.3.Invention Ownership.    With respect to information, inventions and
discoveries developed, made or conceived by you, either alone or with others, at
any time during your employment by the Company and whether or not within normal
working hours, arising out of such employment or pertinent to any field of
business or research in which, during such employment, the Company is engaged or
(if such is known to or ascertainable by you) is considering engaging, you
agree:

        (a)   that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the sole property of the
Company;

        (b)   to disclose promptly to an authorized representative of the
Company all such information, inventions and discoveries and all information in
your possession as to possible applications and uses thereof;

        (c)   not to file any patent applications relating to any such invention
or discovery except with the prior consent of an authorized representative of
the Company; and

        (d)   at the request of the Company, and without expense or additional
compensation to you, to execute such documents and perform such other acts as
the Company deems necessary, to obtain patents on such inventions in a
jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and all patent applications and patents
relating thereto.

Both the Company and you intend that all original works of authorship within the
purview of the copyright laws of the United States authored or created by you in
the course of your employment with the Company will be works for hire within the
meaning of such copyright laws.

--------------------------------------------------------------------------------







9.4.Confidentiality of Inventions; Return of Materials and Confidential
Information.    With respect to the information, inventions and discoveries
referred to in Section 9.3, and also with respect to all other information,
whatever its nature and form and whether obtained orally, by observation, from
graphic materials, or otherwise (except such as is generally available through
publication) obtained by you during or as a result of your employment by the
Company and relating to any product, service, process, or apparatus or to any
use of any of them, or to materials, tolerances, specifications, costs
(including manufacturing costs), prices, or to any plans of the Company, you
agree, except as otherwise required by law or legal process or to enforce your
rights under this Agreement:

        (a)   to hold all such information, inventions and discoveries in strict
confidence and not to publish or otherwise disclose any portion thereof except
with the prior consent of an authorized representative of the Company;

        (b)   to take all reasonable precautions to ensure that all such
information, inventions, and discoveries are properly protected from access by
unauthorized persons;

        (c)   to make no use of any such information, invention, or discovery
except as required or permitted in the performance of your duties and
responsibilities for the Company; and

        (d)   upon termination of your employment by the Company, or at any time
upon request of the Company, to deliver to the Company all graphic materials and
all substances, models, prototypes and the like containing or relating to
Confidential Information or any such information, invention, or discovery, all
of which graphic materials and other things shall be and remain the sole
property of the Company. The term "graphic materials" includes letters,
memoranda, reports, notes, notebooks, books of account, drawings, prints,
specifications, formulae, data printouts, microfilms, magnetic tapes and disks
and other documents and recordings, together with all copies thereof.

        10.    Non Solicitation.    Regardless of whether you are eligible to
receive Severance Pay, you agree that, if your employment with the Company ends
for any reason, you will not, for a period of twelve (12) months following such
termination of employment, (i) directly or indirectly, either for yourself or
for any other person, business, company or entity, hire from the Company or any
Affiliate, or attempt to hire, divert or take away from the Company or any
Affiliate, any of the then current officers or employees of the Company or any
Affiliate, (ii) interfere with or harm, or attempt to interfere with or harm,
the relationship of the Company or any Affiliate with any person who at any time
was an employee, customer or supplier of the Company or any Affiliate or
otherwise had a business relationship with the Company or any Affiliate, or
(iii) unless compelled by law to do so, directly or indirectly, knowingly make
any statement or other communication that impugns or attacks the reputation or
character of the Company or any Affiliate, or damages the goodwill of the
Company or any Affiliate, or knowingly take any action, directly or indirectly,
that would interfere with any contractual or customer or supplier relationships
of the Company or any Affiliate. The Company agrees that unless compelled by law
to do so, its Executive Committee members and the members of its Board of
Directors shall not, directly or indirectly, knowingly make any statement or
other communication that impugns or attacks your reputation or character.

        11.    Non Competition.    For a period of six (6) months if you resign
or your employment is terminated by the Company with Cause prior to the two
(2) year anniversary of the start date of employment under this letter and
twelve (12) months if you resign or your employment is terminated by the Company
with Cause thereafter, you may not and will not, within the United States of
America, directly or indirectly, without the prior written consent of the
Company's Chief Executive Officer or its Board of Directors (which may be given
or withheld in its sole discretion), own, manage, operate, join, control, be
employed by, consult with or participate in the ownership, management, operation
or control of, or be connected with (as a stockholder, partner or otherwise) any
business, partnership, firm, company, corporation or other entity engaged in the
retail business of moderate women's fashion apparel, accessories and related
products or any other product sold or intended to be sold by the

--------------------------------------------------------------------------------



Company or an Affiliate during your employment with the Company. Notwithstanding
the foregoing, your beneficial ownership after your termination of employment
with the Company, either individually or as a member of a group, of not more
than two percent (2%) of the voting stock of any publicly held corporation shall
not be a violation of this provision.

        12.    Remedies.    You acknowledge that money will not adequately
compensate the Company for the substantial damages that will arise upon the
breach of any provision of Sections 9, 10 and 11 of this Agreement and that the
Company would have no adequate remedy at law. For this reason, any claim the
Company may make that you have breached or are threatening to breach Sections 9,
10 or 11 is not subject to mandatory arbitration under Section 15. Instead, if
you breach or threaten to breach any provision of Sections 9, 10 or 11, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Sections 9, 10 or 11. The Company may obtain
such relief from (i) any court of competent jurisdiction, (ii) an arbitrator
acting pursuant to Section 15 hereof, or (iii) a combination of the two
(e.g., by simultaneously seeking arbitration under Section 15 and a temporary
injunction from a court pending the outcome of the arbitration). It shall be the
Company's sole and exclusive right to elect which approach to use to vindicate
its rights. You also agree that in the event of a breach (or any threat of
breach) the Company shall be entitled to obtain an immediate injunction and
restraining order to prevent such breach or threatened breach or continued
breach, without having to prove damages, and to obtain all costs and expenses,
including reasonable attorneys' fees and costs. In addition, the existence of
any claim or cause of action by you against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the restrictive covenants of this Agreement.

        13.    Acknowledgment of Reasonableness.    You and the Company
specifically agree that the provisions of the restrictive covenants contained in
this Agreement, including the post employment covenants regarding non
solicitation and non competition, are reasonable and that the Company would not
have entered into this Agreement but for the inclusion of such covenants. You
understand that the Company's business is nationwide, and, therefore, a
nationwide restrictive covenant is reasonable. If a court or arbitrator
determines that any provision of any such restrictive covenant is unreasonable,
whether in period of time, geographical area, or otherwise, you and the Company
agree that the covenant shall be interpreted and enforced to the maximum extent
which a court or arbitrator deems reasonable. In addition, you and the Company
authorize any such court or arbitrator to reform these restrictions to the
minimum extent necessary.

        14.    Company Property.    Upon your termination of employment for any
reason, you will promptly return to the Company all Company related documents
and Company property within your possession or control.

        15.    Arbitration of Disputes.    Except as set forth in Section 12,
any dispute, claim or difference arising out of or in relation to your
employment will be settled exclusively by binding arbitration administered by
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes before a single arbitrator. You expressly understand and
agree that claims subject to arbitration under this section include asserted
violations of the Employee Retirement and Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker's Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; and any law prohibiting
discrimination, harassment or retaliation in employment, whether based on
federal, state or local law; any claim of breach of contract, tort, promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or the public policy of any state, or any other federal,
state or local law. The arbitration will be held in New York, New York unless
you and the Company (each a "Party," and jointly, the "Parties") mutually agree
otherwise. In any such arbitration, the substantially prevailing party shall be
entitled to recover its costs and fees incurred in connection with the
arbitration. The arbitrator will have the authority to award any remedy or
relief that a court of the State of New York could order or grant. The decision
and award of the arbitrator will be binding on all Parties. Either Party to the
arbitration may seek to have the ruling of the arbitrator entered in any court
having jurisdiction thereof. Each

--------------------------------------------------------------------------------



Party agrees that it will not file suit, motion, petition or otherwise commence
any legal action or proceeding for any matter which is required to be submitted
to arbitration as contemplated herein, except in connection with the enforcement
of an award rendered by an arbitrator and except to seek the issuance of an
injunction or temporary restraining order pending a final determination by the
arbitrator.

        16.    Post Termination Cooperation.    As is required of you during
employment, you agree that during and after employment with the Company you
will, without expense or additional compensation to you, cooperate with the
Company or any Affiliate in the following areas:

16.1.Cooperation With the Company.    Subject to your professional commitments,
you agree (a) to be reasonably available to answer questions for the Company's
(or any Affiliate's) officers regarding any matter, project, initiative or
effort for which you were responsible while employed by the Company and (b) to
cooperate with the Company (and with any Affiliate) during the course of all
third party proceedings arising out of the Company's (or any Affiliate's)
business about which you have knowledge or information. For purposes of this
Agreement, (c) "proceedings" includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre trial discovery and
trial testimony) and (d)"cooperation" includes (i) subject to the payment by the
Company of a reasonable per diem, your being reasonably available for
interviews, meetings, depositions, hearings or trials without the need for
subpoena or assurances by the Company (or any Affiliate), (ii) providing any and
all documents in your possession that relate to the proceeding, and
(iii) providing assistance in locating any and all relevant notes and documents.

16.2.Cooperation With Media.    You agree not to communicate with, or give
statements to, any member of the media (including print, television or radio
media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which you have knowledge or information
(other than knowledge or information that is not Confidential Information as
defined in Section 9.3) as a result of employment with the Company. You also
agree to notify the Chief Executive Officer or his designee immediately after
being contacted by any member of the media with respect to any matter affected
by this section.

        17.    Entire Agreement.    This Agreement constitutes your entire
agreement with the Company relating to the subject mater hereof, and supersedes
in its entirety any and all prior agreements, understandings or arrangements
with the Company.

        18.    Governing Law.    All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the choice of law principles thereof that would
result in the application of the laws of any other jurisdiction.

        19.    Survival of Provisions.    Sections 8 through 18 will survive the
termination of your employment for any reason and shall not be affected by any
transfer(s) between the Company and its Affiliate(s).

        20.    Understandings and Representations.    You should not sign this
Agreement until you understand its terms and conditions. Your execution of this
Agreement represents your acknowledgement that you have take all steps you
believe necessary, including consultation with financial and legal advisors of
your choice, to understand this Agreement.

        21.    Liability Insurance.    To the extent the Company maintains a
directors' and officers' liability insurance policy in effect, the Company will
take all reasonable steps necessary to ensure that you are

--------------------------------------------------------------------------------



covered under such policy for your service as a director or officer of the
Company or any affiliate of the Company with respect to claims made at any time
with respect to such service.

Sincerely,    
By:
 
/s/ GREGORY SCOTT


--------------------------------------------------------------------------------

Gregory Scott
Chief Executive Officer
 
Dated: June 28, 2012
By:
 
/s/ LAURA WEIL


--------------------------------------------------------------------------------

Laura Weil
EVP, Chief Operating Officer
 
Dated: June 28, 2012

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

